           Case 2:19-cv-02774-JTM Document 39 Filed 03/02/21 Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS


JENNIFER J. ANDERSON,
              Plaintiff,

        vs.                                                           No. 19-2774-JTM

LEAVENWORTH COUNTY BOARD
OF COUNTY COMMISSIONERS,
           Defendant.


                                   MEMORANDUM AND ORDER


        This matter is before the court on the defendant’s motion to strike (Dkt. 29)

which seeks to strike certain responses presented by errata sheet purporting to modify

Tamara Copeland’s responses in her November 30, 2020 deposition. Defendant argues

that it received a copy of the errata sheet after filing its January 8, 2021 motion for

summary judgment. In their motion, defendant does not take issue with many of the

modifications to the deposition responses to the extent these reflect typical witness

changes (Copeland avers she intended to say “fired,” where the transcript records her

as saying “tired”) or other innocuous modifications.

        However, defendant challenges eight specific modifications1 as wholesale and

radical revisions of sworn testimony, and argues such changes should not be allowed




1 The passages, by page and line, are (1) 78:4-20; (2) 89:4-7; (3) 91:4-18; (4) 108:19; (5) 114:14-22; (6) 130:22;
(7) 141:20; and (8) 145:1.
         Case 2:19-cv-02774-JTM Document 39 Filed 03/02/21 Page 2 of 4




under Fed.R.Civ.Pr. 30(e). The plaintiff opposes the motion, generally arguing that the

changes are not “misleading or disingenuous.”

       The plaintiff’s essential argument — that a deposed party is free to abandon

prior sworn testimony as long as it is serves to “clarify” prior testimony and is not

“misleading” — is not the standard. If it were, depositions would quickly become

meaningless exercises. Under Rule 30(e), a deposition conducted subject to cross-

examination may be modified only where there is no newly discovered evidence, or the

testimony was based on “obvious confusion.” See Burns v. Bd. of Cnty. Com’rs of Jackson

Cnty., 330 F. 3d 1275 (10th Cir. 2003). Here, there is no claim of newly-discovered

evidence. Further, Copeland’s initial answers were full and free of any obvious

conclusion.

       “A deposition is not a take home examination.” Garcia v. Pueblo Country Club,

299 F.3d 1233, 1242, n. 5 (10th Cir. 2002). Rule 30(e) “does not authorize changes because

the deponent lied, misspoke, or otherwise wants to change or clarify his testimony.”

Summerhouse v. HCA Health Servs. of Kansas, 216 F.R.D. 502, 505 (D. Kan. 2003). Nor does

Rule 30 permit a deponent to “rewrite” portions of the deposition. Rios v. Welch, 856 F.

Supp. 1499, 1502 (D. Kan. 1994), aff'd sub nom. Rios v. Bigler, 67 F.3d 1543 (10th Cir. 1995).

       A review of the specific instances advanced by defendant supports the

conclusion that the purported modifications are inconsistent with Rule 30(e). That is,

the supposed corrections or modifications add entirely new narratives, changing simple

sentences to long narrative paragraphs, adding information which should have been

                                              2
         Case 2:19-cv-02774-JTM Document 39 Filed 03/02/21 Page 3 of 4




known to witness at the time of the deposition. By way of illustration, in her deposition,

Copeland responded with a simple “No” to the question of whether she was aware of a

given meeting between plaintiff and two other individuals. By way of “correction,” this

“No” would now become:

       Yes. At some point I was made aware of this but not at the time it
       happened. I should have been informed at the time as I was Jennifer
       Anderson’s direct supervisor and the only county official that can
       discipline her according to county policy and procedures. I was never
       notified that Anderson allegedly violated a county policy. Based on
       Exhibit 4, the letter of counseling was not put on the required format with
       required documentation to support incident or claim as required by
       county policy, nor was Anderson allowed the opportunity to have me
       present at the meeting, nor was she allowed to make a comment since the
       correct form was not used and it was placed in her personnel file in
       violation of county due process rights of an employee which violates
       county policy and procedure.

       In the errata sheet, Copeland then attempts to rationalize turning “No” to “Yes,”

by an even lengthier discussion of how she now believes she should have responded.

       As noted above, Rule 30(e) permits modifications to sworn deposition testimony

only in limited circumstances. The simple desire of a “better” answer desire is not a

sufficient rationale for the wholesale abandonment of prior testimony. The court will

grant the motion to strike, and resolve the pending summary judgment motion once the

briefing is complete.




                                            3
         Case 2:19-cv-02774-JTM Document 39 Filed 03/02/21 Page 4 of 4




      IT IS ACCORDINGLY ORDERED this day of March, 2021, that the defendant’s

Motion to Strike (Dkt. 29) is hereby granted.




                                         J. Thomas Marten
                                         J. Thomas Marten, Judge




                                            4
